 Case 1:18-cv-01413-JTN-SJB ECF No. 76 filed 07/13/20 PageID.782 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

 JOHN DOE,                                              :
                                                        :
                                       Plaintiff,       :
                                                        :   Civil Action No. 1:18-cv-1413
           v.                                           :
                                                        :   Hon. Janet T. Neff
 MICHIGAN STATE UNIVERSITY,                             :
 MICHIGAN STATE UNIVERSITY BOARD                        :
 OF TRUSTEES; JOHN ENGLER, individually and             :
 as agent for Michigan State University, KROLL          :
 ASSOCIATES, INC., as agent for Michigan State          :
 University, MARK EHLERS, individually and as           :
 agent for Michigan State University, KENDRA            :
 WALDSMITH, individually and as agent for               :
 Michigan State University, ANDE DUROJAIYE,             :
 individually and as agent for Michigan State           :
 University, RICK SHAFER, individually and as           :
 agent for Michigan State University, and DENISE
 MAYBANK, individually and as agent for
 Michigan State University,

                                       Defendants.

                              MSU DEFENDANTS’ NOTICE
                            OF SUPPLEMENTAL AUTHORITY

       The Michigan State University (MSU) Defendants respectfully submit this notice of

supplemental authority to apprise the Court of developments in a case cited in their Reply Brief in

Support of their Motion to Dismiss, ECF 53. In their reply, the MSU Defendants cited Doe v.

Regents of the University of California, Case No. RG1902617 (Dec. 11, 2019), slip op. at 8, 10,

attached as Exhibit 1 to the Reply, which had declined to certify, under California law, a class

similar to that which Plaintiff seeks to certify here. See ECF 68, PageID.682. The court permitted

the plaintiff to file a third amended complaint to attempt to remedy the deficiencies in the class

allegations. See ECF 68-1, PageID.698.
 Case 1:18-cv-01413-JTN-SJB ECF No. 76 filed 07/13/20 PageID.783 Page 2 of 3



       On July 1, 2020, the Superior Court of California dismissed the class allegations in the

third amended complaint without leave to amend. The court concluded that “[t]he questions of

severity of sanction and centrality of credibility would . . . turn on case-specific facts,” precluding

class-wide adjudication. See Doe v. Regents of the University of California, slip op. 3 (July 1,

2020), attached as Exhibit 1. As MSU explained in its motion to dismiss and reply, the class

proposed here cannot be certified as a matter of law for the same reasons.

                                                  Respectfully submitted,

 Dated: July 13, 2020                             s/ Michael E. Baughman
                                                  _____________________________
                                                  Michael E. Baughman, Esq.
                                                  Christopher R. Healy
                                                  TROUTMAN PEPPER HAMILTON
                                                  SANDERS LLP
                                                  3000 Two Logan Square
                                                  Eighteenth & Arch Streets
                                                  Philadelphia, PA 19103-2799
                                                  (215) 981-4000
                                                  Michael.Baughman@Troutman.com
                                                  Attorneys for Defendants Michigan State
                                                  University, Michigan State University Board
                                                  of Trustees, Ande Durojaiye, John Engler,
                                                  Rick Shafer, and Denise Maybank




                                                 -2-
 Case 1:18-cv-01413-JTN-SJB ECF No. 76 filed 07/13/20 PageID.784 Page 3 of 3



                              CERTIFICATE OF SERVICE

       I certify that on July 13, 2020, pursuant to Local Rule 5.7, I filed the foregoing MSU

Defendants’ Notice of Supplemental Authority through the Court’s Electronic Case Filing (ECF)

system.



                                          s/ Michael E. Baughman
                                          _____________________________
                                          Michael E. Baughman, Esq.
